Citation Nr: 0629966	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the right 10th and 11th ribs.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1970 to February 
1977, plus one year of prior active service.  He has reported 
attending the United States Naval Academy from August 1965 to 
May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Los Angeles, California, regional 
office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he sustained fractures of the right 
10th and 11th ribs due to a wrestling injury which occurred in 
1967 while he was attending the Naval Academy.  The service 
medical records which are contained in his claims file do not 
include any medical treatment records which are from that 
period of time.  

The RO contacted the National Personnel Records Center in 
October 2003 and requested copies of any such records.  The 
NPRC responded in December 2003 by stating that Naval Academy 
records are located at the following address:  Registrars 
Office U.S. Naval Academy, Annapolis, MD 21402.  The RO 
subsequently wrote to that address on two occasions and 
requested "Any clinical records from 1969-1970 [sic] for rib 
injury and left hand injury."  No response to either request 
was received.  During the hearing held before the undersigned 
Veterans Law Judge in July 2006, the veteran and his 
representative asserted that the RO did not exert enough 
effort to obtain the records in question.

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

In light of the foregoing high standards applicable to the 
duty to assist in obtaining Federal government records, the 
Board concludes that additional efforts to obtain the 
specified medical records are warranted.   Accordingly, the 
case is REMANDED for the following action:

1.  The RO should again attempt to obtain 
the veteran's treatment records from the 
United States Naval Academy, specifically 
any records pertaining to treatment for 
rib fractures in 1967.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


